DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6 July 2022 has been entered.
Presently, Claims 1-21 remain pending.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is: “an acquisition system”  in claim 14.
Claim 14 recites “an acquisition system in communication with the ultrasound transducer to receive Doppler ultrasound signals from the ultrasound transducer” which includes the generic placeholder “an acquisition system” coupled to functional language “to receive Doppler ultrasound signals from the ultrasound transducer” without reciting sufficient structure to achieve the function.
For the purpose of this Examination, the broadest reasonable interpretation of the claim limitation is the structure, material or act described in the specification as performing the entire claimed function and equivalents to the disclosed structure, material or act. In particular, according to ¶ [0047] of the instant application “[T]he transmitter 412, receiver 414, and switches 416 can be collectively referred to as an acquisition system” and will be interpreted as such.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 14 is objected to because of the following informalities:  the comma after “comprising,“ in line 1 is unclear because a colon is expected to introduce a list.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 10-12, 14-16, and 19--21 are rejected under 35 U.S.C. 103 as being unpatentable over Wolf et al. (US PGPUB 20150209001; hereinafter "Wolf") in further view of Miller et al. (US PGPUB 20060081255; hereinafter "Miller").

With regards to Claim 1, a method for analyzing ultrasound signals (method 400 for automatic ultrasound imaging of a subject for determination of location of an obstruction that could contribute to obstructive sleep apnea (OSA); see Wolf ¶ [0072] & FIG. 4), the method comprising:
(a) selecting a region-of-interest in a subject that includes a tracheal wall of the subject (defining a region of interest (ROI) as s subset of pixels within the ultrasound image including, for example, back of the trachea, i.e. connective tissue; see Wolf ¶ [0071]); 
(b) acquiring (a histogram of the ROI sub-image including the back of the air way, i.e. tracheal wall; see Wolf steps 505/553 in FIGS. 5A-5B and ¶ [0088], [0098]); 
(c) providing baseline signal data to the computer system (histogram of step 505 is acquired during normal breathing, i.e. baseline signal data; see Wolf steps 505/553 in FIGS. 5A-5B and ¶ [0088], [0098]); 
(d) comparing a parameter of the (statistics gleaned from the histograms of steps 505/553 are compared; see Wolf step 561 in FIG. 5B & ¶ [0102]); 
(e) identifying with the computer system when the parameter of the acquired (threshold detection for accuracy assessment of detection; see Wolf ¶ [0108]); and 
 
It appears that modified Wolf may be silent to generating an alarm when the parameter of the acquired Doppler ultrasound signals is identified as differing from the parameter of the baseline signal data by the selected threshold amount. However, Wolf teaches of using an OSA sensing device 220 for detecting an OSA event (see Wolf steps 403-407 in FIG. 4) and then performing imaging to localize the OSA obstruction (see Wolf step 415 in FIG. 4) that generates an alarm when said sensors register a parameter (e.g. pulse oximetry or sound detection via microphone; see Wolf [0055]) that is below a threshold (see Wolf ¶ [0056] & [0078] for alarm threshold) that is associated with the detection of an OSA event. Furthermore, Wolf teaches that “[R]ather than have the ultrasound imaging device 210 and computing system 240 perform the computationally, algorithmically and power demanding task of constantly imaging the tissues and airways of the subject to determine the timing of an OSA event, the system determines the timing of an OSA event based on a separate apnea event sensing device 220” (see Wolf ¶ [0055]). In other words, Wolf teaches of using ultrasound imaging for OSA event timing as an alternative to the OSA sensing device 220. While Wolf teaches that using ultrasound imaging for OSA event timing is a “computationally, algorithmically and power demanding task,” Wolf does not explicitly teach away from using ultrasound imaging for OSA event detection.
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wolf to incorporate the teachings of Wolf to provide an alarm when the parameter of the acquired Doppler ultrasound signals is identified as differing from the parameter of the baseline signal data by the selected threshold amount. Doing so would aid in amount to simple substitution of one known element for another to obtain predictable results, i.e. OSA event detection, and to reduce system complexity, e.g. eliminating the OSA sensing device 220.
It appears that modified Wolf may be silent to acquiring Doppler ultrasound signals. However, Miller teaches of Doppler ultrasound imaging of the trachea (see Miller ¶ [0055]). Wolf and Miller are both considered to be analogous to the claimed invention because they are in the same field of ultrasonography of the trachea. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wolf to incorporate the teachings of Miller to provide Doppler imaging. Doing so would amount to simple substitution of one known element (ultrasongraphic imaging methods such as “A mode imaging, B mode imaging, C mode imaging, M mode imaging, Doppler or Duplex imaging, and/or Power Doppler imaging”; see Miller ¶ [0055]) for another to obtain predictable results (to obtain “Ultrasonic imaging of the larynx L, pharynx P, vocal folds VF, trachea T, and surrounding anatomy”; see Miller ¶ [0055]).
	
With regards to Claim 2, modified Wolf teaches of wherein the Doppler ultrasound signals are acquired in a longitudinal plane relative to the tracheal wall (transducers 310a/310b are configured to produce longitudinal and transverse waves, i.e. longitudinal plane; see Wolf ¶ [0061]).  

With regards to Claim 3, wherein the baseline signal data is baseline Doppler ultrasound signal data acquired from the subject before acquiring the Doppler ultrasound signals in step (b) (step 561 of Wolf FIG. 5B shows a comparison to normal breathing, i.e. baseline, thus, the normal statistic must be available prior to the comparison; see Wolf FIG. 5B & ¶ [0102]). 
 
With regards to Claim 4, modified Wolf teaches of wherein the parameter is an amplitude (histogram of intensities; see Wolf ¶ [0088] & [0098]) of the Doppler ultrasound signals (Doppler ultrasound imaging of the trachea; see Miller ¶ [0055]) at a particular respiratory phase and the parameter of the baseline signal data is an amplitude of the baseline signal data at the particular respiratory phase (Wolf discloses “[O]bstructive events occur when tissue in the upper airway collapses during sleep. This occurs during the negative pressure environment of inspiration”; one of ordinary skill in the art would understand that the OSA event of method 550, i.e. detection of OSA event, would occur during the same respiratory cycle, i.e. inhalation; see Wolf ¶ [0004]).  

With regards to Claim 5, modified Wolf teaches of wherein the particular respiratory phase is at least one of inspiration or expiration (Wolf discloses “[O]bstructive events occur when tissue in the upper airway collapses during sleep. This occurs during the negative pressure environment of inspiration”; one of ordinary skill in the art would understand that the OSA event of method 550, i.e. detection of OSA event, would occur during the same respiratory cycle, i.e. inspiration; see Wolf ¶ [0004]).  

With regards to Claim 6, modified Wolf teaches of wherein the parameter is a peak width of the Doppler ultrasound signals at a particular respiratory phase and the parameter of the baseline signal data is a peak width of the baseline signal data at the particular respiratory phase (the histogram threshold is compared to the number of pixels above/below the mean, i.e. the width of the histogram relative to the identified peak; see Wolf ¶ [0121]; it should appreciated that the above citation with respect to Claim 5 establishes that the particular respiratory phase is the inhalation phase during both normal breathing, i.e. baseline, and during OSA, i.e. non-baseline).  

With regards to Claim 7, modified Wolf teaches of wherein the particular respiratory phase is at least one of inspiration or expiration (Wolf discloses “[O]bstructive events occur when tissue in the upper airway collapses during sleep. This occurs during the negative pressure environment of inspiration”; one of ordinary skill in the art would understand that the OSA event of method 550, i.e. detection of OSA event, would occur during the same respiratory cycle, i.e. inspiration; see Wolf ¶ [0004]).  

With regards to Claim 10, modified Wolf teaches of wherein the Doppler ultrasound signals comprise Doppler spectra indicating velocity data associated with airflow in the trachea (under a broadest reasonable interpretation, as noted above, an obstruction is associated with zero net flow and, thus,  indicates a velocity of zero; see Wolf ¶ [0047]).  

With regards to Claim 11, modified Wolf teaches of wherein the Doppler ultrasound signals include power Doppler signals indicating amplitude data associated with airflow in the trachea (Miller teaches of acquiring Power Doppler imaging; see Miller ¶ [0055]). 

With regards to Claim 12, modified Wolf teaches of wherein the Doppler ultrasound signals are acquired using pulsed wave Doppler imaging (ultrasound transducers generate incident pulse waves; see Miller ¶ [0028]).  
 
With regards to Claim 14, modified Wolf teaches of an airway monitor comprising (system 200 is configured automatic ultrasound imaging of a subject for determination of location of an obstruction that could contribute to OSA; see Wolf ¶ [0048]), 
an ultrasound transducer (ultrasound transducer 620; see Wolf FIG. 6) adapted to receive (imaging areas of high reflectance such as the back of the airway, i.e. tracheal wall; see Wolf ¶ [0071]): 
an acquisition system in communication with the ultrasound transducer to receive (imaging device 210 or 620 includes transducer 212 or 622, respectively; see Wolf FIGS. 2 and 6), wherein the (imaging areas of high reflectance such as the back of the airway, i.e. tracheal wall; see Wolf ¶ [0071]); 
a processor (computer system 240 includes at least one processor illustrated in FIGS. 20-21; see Wolf ¶ [0060] & FIG. 2) in communication with the acquisition system (ultrasound imaging device 210, or 620, is illustrated as clearly in communication with computer system 240, especially processing system 242; see Wolf FIG. 2), wherein the processor receives the (the histogram of step 505 is acquired during normal breathing; the histogram of step 553 is acquired during an OSA event, i.e. characteristic of airflow; see Wolf steps 505/553 in FIGS. 5A-5B and ¶ [0088], [0098]; statistics gleaned from the histograms of steps 505/553 are compared; see Wolf step 561 in FIG. 5B & ¶ [0102]) and identifies when a parameter of the (threshold detection for accuracy assessment of detection; see Wolf ¶ [0108]); and 

While Wolf teaches of using an OSA sensing device 220 for detecting an OSA event (see Wolf steps 403-407 in FIG. 4) and generating an alarm when said sensors register a parameter (e.g. pulse oximetry or sound detection via microphone; see Wolf [0055]) that is below a threshold (see Wolf ¶ [0056] & [0078] for alarm threshold) that is associated with the detection of an OSA event, it appears that modified Wolf may be silent to wherein providing the output to the user comprises generating an alarm when the parameter of the acquired Doppler ultrasound signals is identified as differing from the parameter of the baseline signal data by the selected threshold amount. However, Wolf teaches of an alternative to the OSA sensing device 220 by using the “ultrasound imaging device 210 and computing system 240 [to] perform the computationally, algorithmically and power demanding task of constantly imaging the tissues and airways of the subject to determine the timing of an OSA event.” Wolf does teach that the using the ultrasound imaging device 210 and computing system 240 for OSA event detection is “computationally, algorithmically and power demanding,” but Wolf does not explicitly teach away from using the ultrasound imaging device 210 and computing system 240 for OSA event detection, i.e. not to do such an analysis. 
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wolf to incorporate the teachings of Wolf to provide an alarm when the parameter of the acquired Doppler ultrasound signals is identified as differing from the parameter of the baseline signal data by the selected threshold amount. Doing so would aid in amount to simple substitution of one known element for another to obtain predictable results, i.e. OSA event detection, and to reduce system complexity, e.g. eliminating the OSA sensing device 220.
It appears that modified Wolf may be silent to acquiring Doppler ultrasound signals. However, Miller teaches of Doppler ultrasound imaging of the trachea (see Miller ¶ [0055]). Wolf and Miller are both considered to be analogous to the claimed invention because they are in the same field of ultrasonography of the trachea. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Wolf to incorporate the teachings of Miller to provide Doppler imaging. Doing so would amount to simple substitution of one known element (ultrasongraphic imaging methods such as “A mode imaging, B mode imaging, C mode imaging, M mode imaging, Doppler or Duplex imaging, and/or Power Doppler imaging”; see Miller ¶ [0055]) for another to obtain predictable results (to obtain “Ultrasonic imaging of the larynx L, pharynx P, vocal folds VF, trachea T, and surrounding anatomy”; see Miller ¶ [0055]).

With regards to Claim 15, modified Wolf teaches of wherein the processor is programmed to compare the Doppler ultrasound signals (see Miller ¶ [0055] for Doppler imaging) to the baseline data in order to identify when an amplitude (histogram pixel count, e.g. the peaks illustrated in Wolf FIGS. 12A-12B) of the Doppler ultrasound signals differs from an amplitude of the baseline signal data by a selected threshold amount (the histogram mean, i.e. threshold, is compared to the number of pixels above/below the mean, i.e. the width of the histogram relative to the identified peak between normal breathing, baseline, as illustrated in FIG 12A, and the signal of FIG. 12B for the purpose of classification; see Wolf ¶ [0121]).  

With regards to Claim 16, modified Wolf teaches of wherein the processor is programmed to compare the Doppler ultrasound signals (see Miller ¶ [0055] for Doppler imaging) to the baseline data in order to identify when a peak width of the Doppler ultrasound signals differs from a peak width of the baseline signal data by a selected threshold amount (the histogram threshold is compared to the number of pixels above/below the mean, i.e. the width of the histogram relative to the identified peak; see Wolf ¶ [0121]; it should appreciated that the above citation with respect to Claim 5 establishes that the particular respiratory phase is the inhalation phase during both normal breathing, i.e. baseline, and during OSA, i.e. non-baseline).  

With regards to Claim 19, modified Wolf teaches of further comprising a memory in communication with the processor (storage device 245 is clearly in communication with processing system 242; see Wolf FIG. 2) and containing the baseline signal data (ultrasound image data 252 of storage device 242 stores the images collected during normal breath, i.e. baseline; see Wolf ¶ [0093]), and wherein the baseline signal data is baseline Doppler ultrasound signal data previously acquired from the subject (step 561 of Wolf FIG. 5B shows a comparison to normal breathing, i.e. baseline, thus, the normal statistic must be available prior to the comparison; see Wolf FIG. 5B & ¶ [0102]).

With regards to Claim 20, modified Wolf teaches of wherein the Doppler ultrasound signals comprise Doppler spectra indicating velocity data associated with airflow in the trachea (under a broadest reasonable interpretation, as noted above, an obstruction is associated with zero net flow and, thus,  indicates a velocity of zero; see Wolf ¶ [0047]).  

With regards to Claim 21, modified Wolf teaches of wherein the Doppler ultrasound signals include power Doppler signals indicating amplitude data associated with airflow in the trachea (Miller teaches of acquiring Power Doppler imaging; see Miller ¶ [0055]).  

Claims 8-9 & 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wolf in view of Miller as applied to claims 1 and 21 above, respectively, and further in view of previously cited Halperin et al. (US PGPUB 20150164433; hereinafter "Halperin").
With regards to Claim 8, while modified Wolf teaches of all of the limitation of intervening Claim 1 as discussed above, it appears that modified Wolf may be silent to wherein the selected threshold is a percent decrease of the parameter relative to the parameter of the baseline signal data. However, Halperin teaches of predicting an onset of a clinical episode (see Halperin Abstract) such as sleep apnea event (see Halperin ¶ [0685]). In particular, Halperin teaches of wherein the selected threshold is a percent decrease of the parameter relative to the parameter of the baseline signal data (“Furthermore, an asthma attack is typically predicted before forced expiratory volume in one second (FEV 1) of the subject has declined 10% vs. baseline” (emphasis added). Further, Halperin states in [0706] that “over a period of time...the system establishes a reference baseline, e.g., the average respiration rate over that time period” and “once the baseline has been established, upon identifying a change...in a clinical parameter versus the baseline, the system alerts a clinician,” such as “upon detecting a change of 35% in a clinical parameter rate within a 15 min period” (emphasis added); it should be appreciated that the “change of 35%” teaches the percent decrease in a range of 20 to 40 percent since Halperin states the ‘change’ more broadly (i.e., encompassing either an increase or decrease), and ‘35%’ falling within the range set forth in the claim; see MPEP 2131.03 Anticipation of Ranges).
Modified Wolf and Halperin are both considered to be analogous to the claimed invention because they are in the same field of apnea event detection. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Wolf to incorporate the teachings of Halperin to provide a selected threshold that is a percent decrease of the parameter relative to the parameter of the baseline signal data. Doing so would aid in accurately predicting each detected episode and incrementally adjust one or more of the thresholds, weights, or probability distributions (see Halperin ¶ [0652]-[0656]).

With regards to Claim 9, modified Wolf teaches of wherein the percent decrease is in a range of 20 percent to 40 percent (“upon detecting a change of 35% in a clinical parameter rate within a 15 min period” (emphasis added); it should be appreciated that the “change of 35%” teaches the percent decrease in a range of 20 to 40 percent since Halperin states the ‘change’ more broadly (i.e., encompassing either an increase or decrease), and ‘35%’ falling within the range set forth in the claim; see MPEP 2131.03 Anticipation of Ranges).  

With regards to Claim 17, while modified Wolf teaches of all of the limitation of intervening Claim 14 as discussed above, it appears that modified Wolf may be silent to wherein the selected threshold is a percent decrease of the parameter relative to the parameter of the baseline signal data. However, Halperin teaches of predicting an onset of a clinical episode (see Halperin Abstract) such as sleep apnea event (see Halperin ¶ [0685]). In particular, Halperin teaches of wherein the selected threshold is a percent decrease of the parameter relative to the parameter of the baseline signal data (“Furthermore, an asthma attack is typically predicted before forced expiratory volume in one second (FEV 1) of the subject has declined 10% vs. baseline” (emphasis added). Further, Halperin states in [0706] that “over a period of time...the system establishes a reference baseline, e.g., the average respiration rate over that time period” and “once the baseline has been established, upon identifying a change...in a clinical parameter versus the baseline, the system alerts a clinician,” such as “upon detecting a change of 35% in a clinical parameter rate within a 15 min period” (emphasis added); it should be appreciated that the “change of 35%” teaches the percent decrease in a range of 20 to 40 percent since Halperin states the ‘change’ more broadly (i.e., encompassing either an increase or decrease), and ‘35%’ falling within the range set forth in the claim; see MPEP 2131.03 Anticipation of Ranges).
Modified Wolf and Halperin are both considered to be analogous to the claimed invention because they are in the same field of apnea event detection. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Wolf to incorporate the teachings of Halperin to provide a selected threshold that is a percent decrease of the parameter relative to the parameter of the baseline signal data. Doing so would aid in accurately predicting each detected episode and incrementally adjust one or more of the thresholds, weights, or probability distributions (see Halperin ¶ [0652]-[0656]).

With regards to Claim 18, modified Wolf teaches of wherein the percent decrease is in a range of 20 percent to 40 percent (“upon detecting a change of 35% in a clinical parameter rate within a 15 min period” (emphasis added); it should be appreciated that the “change of 35%” teaches the percent decrease in a range of 20 to 40 percent since Halperin states the ‘change’ more broadly (i.e., encompassing either an increase or decrease), and ‘35%’ falling within the range set forth in the claim; see MPEP 2131.03 Anticipation of Ranges).  

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Wolf in view of Miller as applied to claims 1, and further in view of Fitzsimmons et al. (US PGPUB 20080004528; hereinafter "Fitzsimmons") .

With regards to Claim 13, while modified Wolf teaches of all of the limitation of intervening Claim 1 as discussed above, it appears that modified Wolf may be silent to wherein the Doppler ultrasound signals are acquired using continuous wave Doppler imaging. However, Fitzsimmons teaches of ultrasound imaging and diagnosis of tissue at an air/tissue interface (see Fitzsimmons Abstract). In particular, Fitzsimmons teaches of wherein the Doppler ultrasound signals are acquired using continuous wave Doppler imaging (ultrasound imaging of the “in or near the oral cavity or pharynx, nasal cavity or pharynx, esophagus, trachea, bronchi, lungs, stomach, colon, or other regions where air/tissue interfaces are commonly found” using “A, B M, 2D, Doppler, Pulsed-wave Doppler, Continuous-wave Doppler, Color Doppler, Power Doppler, Directional Power Doppler, or Duplex ultrasound imaging, or any combination thereof” of ultrasound emission methods; see Fitzsimmons ¶ [0045] & [0048]).
Modified Wolf and Fitzsimmons are both considered to be analogous to the claimed invention because they are in the same field of ultrasound imaging of the trachea. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Wolf to incorporate the teachings of Fitzsimmons to provide a continuous wave Doppler imaging. Doing so would “allow the use of higher frequencies of ultrasound energy, which would as a result permit the use of smaller crystals, and therefore help to reduce overall ablation device dimensions,” (see Fitzsimmons ¶ [0085]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6, 8-11, and 14-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 15, and 17-19 of copending Application No. 16/272,689 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other. The scope of claim 1 of the instant application is the same as those of claim 1-4 of 16/272,689 with the following written differences: The instant application recites a method for monitoring airflow in a trachea in the preamble of claim 1, while the copending application claims a method for monitoring airflow in a subject’s airway in the preamble of claim 1. However, the trachea is a structure of the airway. Thus, under the broadest reasonable interpretation of the trachea, the method of monitoring airflow of the instant application encompasses monitoring the airflow of a subject’s airway. Thus, it would have been obvious to one of ordinary skill in the art that these applications claim obvious variants of the elements, since monitoring the airflow in a trachea and an airway of a subject are commensurate in scope. The same logic pattern applied to claim 1 also applies to claim 14 of the instant application and claim 21 of the copending application. The remaining dependent claims (2-4, 6, and 8-11) are also cited nearly verbatim and encompassing the same scope as the dependent claims 5-8, 15, and 17-19 of the copending application     
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Further, it is noted that claims 10 and 11 are identical to claims 20 and 21 of the instant application. The applicant is advised that should claims 10-11 be found allowable, claims 20-21 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
	
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

In the Remarks of 6 July 2022, Applicant alleges that the claims are in condition for allowance and, thus, failed to address the double patenting rejection presented in the Action dated 6 January 2022. However, as noted above, the instant claims are not in condition for allowance and, therefore, the double patenting rejection is maintained and detailed above.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHISH S. JASANI whose telephone number is (571)272-6402. The examiner can normally be reached M-F 8:00 am - 4:00 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M. Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.S.J./Examiner, Art Unit 3793            

/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793